Citation Nr: 0709502	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-12 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lymph nodes, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral lower 
extremity condition, to include as secondary to a service-
connected low back condition.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to a disability evaluation in excess of 20 
percent for chronic fatigue syndrome due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
July 1990 to December 1993, to include active duty in 
Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, April 2004, and August 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a substantive appeal (VA Form 9) dated in May 2006, the 
veteran requested a personal hearing before a Veterans Law 
Judge at the RO (i.e., Travel Board hearing).  There is no 
indication that the veteran ever received or was scheduled 
for such a hearing, nor is there evidence that he has 
withdrawn his hearing request.  Veterans, as a matter of law, 
have the right to present evidence at a hearing before a 
Veterans Law Judge if they so request.  See 38 C.F.R. § 
20.700 (2006).  The importance of responding to a request for 
a hearing is illustrated in 38 C.F.R. § 20.904(a)(3) (2006), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford a veteran a personal hearing.  

Given the expressed intent of the veteran, this case must be 
returned to the RO to arrange for a Travel Board hearing.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the veteran and his representative of the 
time and date of the hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

